Name: Regulation (EU) NoÃ 1217/2012 of the European Parliament and of the Council of 12Ã December 2012 on the allocation of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union
 Type: Regulation
 Subject Matter: wood industry;  tariff policy;  Europe;  trade
 Date Published: nan

 20.12.2012 EN Official Journal of the European Union L 351/34 REGULATION (EU) No 1217/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 December 2012 on the allocation of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Considering the economic importance for the Union of imports of raw wood and the importance that the Russian Federation has for the Union as a supplier of raw wood, the Commission negotiated with the Russian Federation commitments by the latter to reduce or eliminate export duties on raw wood. (2) These commitments, which became part of the World Trade Organization (WTO) Schedule of Concessions and Commitments on Goods of the Russian Federation upon its accession to the WTO, include tariff-rate quotas for the export of specified types of coniferous wood, a share of which has been allocated for exports to the Union. (3) In the context of the negotiations regarding the accession of the Russian Federation to the WTO, the Commission negotiated, on behalf of the Union, an Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union (2) (the Agreement). (4) The Union and the Russian Federation also negotiated a Protocol on technical modalities pursuant to the Agreement (3) (the Protocol). (5) On 14 December 2011, the Council adopted Decision 2012/105/EU (4) authorising the signing of the Agreement and the Protocol and their provisional application from the date of accession of the Russian Federation to the WTO. The Agreement and the Protocol were signed on 16 December 2011. The Russian Federation acceded to the WTO on 22 August 2012. (6) In accordance with the terms of the Agreement, the Union is to manage the share of tariff-rate quotas allocated to it in accordance with its internal procedures. Decision 2012/105/EU lays down that the Commission is to adopt detailed rules on the method of allocating quota authorisations pursuant to the Protocol, as well as any other provisions necessary for the management, by the Union, of the quantities of the tariff-quotas allocated to exports to the Union. Commission Implementing Regulation (EU) No 498/2012 (5) established the necessary provisional implementing rules with a view to enabling the Unions management of its share of the tariff-rate quotas to be fully operational by the time that the Russian Federation joined the WTO. That Regulation will cease to apply once the Agreement and the Protocol are concluded and enter into force. (7) In order to ensure uniform conditions for the implementation of the Agreement and the Protocol following their entry into force, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (6). (8) In order to ensure legal certainty and legal continuity for economic operators, the new implementing acts to be adopted pursuant to this Regulation should maintain the legal effects of the transitional measures already taken under Implementing Regulation (EU) No 498/2012. Those transitional measures should thereafter be treated as if they were taken under the corresponding provisions of those new implementing acts, HAVE ADOPTED THIS REGULATION: Article 1 1. In order to implement the Agreement between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the Union and the Protocol on technical modalities pursuant to that Agreement, the Commission shall adopt implementing acts laying down detailed rules on the method of allocating quota authorisations pursuant to paragraph 2 of Article 5 of the Protocol and laying down any other provisions necessary for the management, by the Union, of the quantities of the tariff-rate quotas allocated to exports to the Union. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 2(2). 2. The implementing acts referred to in paragraph 1 shall maintain the legal effects of the transitional measures taken pursuant to Implementing Regulation (EU) No 498/2012. Article 2 1. The Commission shall be assisted by the Wood Committee established by Article 5 of Decision 2012/105/EU. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. The Wood Committee may examine any matter relating to the application of the Agreement and the Protocol, raised by the Commission or at the request of a Member State. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 12 December 2012. For the European Parliament The President M. SCHULZ For the Council The President A. D. MAVROYIANNIS (1) Position of the European Parliament of 21 November 2012 (not yet published in the Official Journal) and Decision of the Council of 3 December 2012. (2) OJ L 57, 29.2.2012, p. 3. (3) OJ L 57, 29.2.2012, p. 5. (4) OJ L 57, 29.2.2012, p. 1. (5) OJ L 152, 13.6.2012, p. 28. (6) OJ L 55, 28.2.2011, p. 13.